 

Exhibit 10.3

Confidential

﻿

﻿

THIS AGREEMENT is dated 13 March 2017 and is made

BETWEEN:

(1)CHAUCER UNDERWRITING SERVICES LIMITED of Plantation Place, 30 Fenchurch
Street, London EC3M 3AD (the Company); and

﻿

(2)Johan G. Slabbert of [XX] (the Employee).

WHEREAS:

(A)The Employee asserts various claims against the Company arising out of the
termination of the Employment including but not limited to wrongful dismissal
and unfair dismissal.

(B)The Employee and the Company have entered into this Agreement to record and
implement the terms on which they have agreed to compromise and settle such
claims and any other claims which the Employee may have in connection with the
Employment, or the Employment Contract or their termination, his directorships
or their termination, or otherwise against the Company and/or any Group Company
or its or their officers, trustees, directors, shareholders, employees or agents
and whether or not the claims are, or could be, in the contemplation of the
parties at the time of signing the Agreement including, in particular the
statutory complaints which the Employee raises in the Agreement.

(C)The Company is entering into the Agreement for itself and as agent for all
its Group Companies and is duly authorised in that behalf and without any
admission of liability.

(D)The parties intend this Agreement to be an effective waiver of any such
claims and to satisfy the conditions relating to settlement agreements in the
relevant legislation.

IT IS AGREED as follows:





EPID-#4168501-v1

1

--------------------------------------------------------------------------------

 

 

1.Definitions and Interpretation

Definitions

1.1In this Agreement references to specific clauses are references to clauses in
this Agreement unless otherwise stated and:

Certificate has the meaning given in clause 3.5.

Employment means the Employee’s employment with the Company the terms of which
are set out in the Employment Contract.

Employment Contract has the meaning given to that term in clause 2.1.

Group Company means any holding company or parent undertaking for the time being
of the Company or any subsidiary or subsidiary undertaking for the time being of
the Company or of any such holding company or parent undertaking (for which
purpose the expressions “holding company” and “subsidiary” shall have the
meanings ascribed thereto by section 1159 Companies Act 2006 and the expressions
“parent undertaking” and “subsidiary undertaking” shall have the meanings
ascribed thereto by Section 1162 Companies Act 2006).

Lloyd’s means the Corporation of Lloyd’s of London.

PAYE Regulations means the Income Tax PAYE Regulations 2003 (as amended,
extended or replaced from time to time).

Pension Scheme means the Chaucer Pension Scheme.

Severance Payment has the meaning given to that term in clause 3.1.

Termination Date has the meaning given to that term in clause 2.1.

1.2The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

1.3A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4A reference to one gender includes a reference to other genders.



EPID-#4168501-v1

2

--------------------------------------------------------------------------------

 

 

1.5Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

1.6The schedules to this Agreement form part of (and are incorporated into) this
Agreement.

1.7References herein to officers, directors, trustees, shareholders, employees
or agents of the Company or any Group Company shall include past, present and
future officers, directors, trustees, shareholders, employees or agents of the
Company or any Group Company.

2.Termination

2.1The Employee’s Employment with the Company as Chief Executive Officer under
the terms of the Employment Contract a true copy of which is appended to this
Agreement as Schedule 2 terminated on 20 February 2017 (the Termination Date) by
reason of redundancy.

2.2The Employee shall be paid any outstanding salary and contractual benefits
which have accrued up to and including the Termination Date, less all deductions
the Company is required to make.  The parties agree that the Employer will pay a
sum in respect of 9 days accrued but untaken holiday less all deductions the
Company is required to make.  The Employee agrees and acknowledges that save as
provided for in this Agreement he has no outstanding entitlement to any benefits
(including any bonus or other short or long-term compensation) including between
the Termination Date and the date of the Agreement.

2.3The Company will pay the Employee all outstanding expenses properly and
legitimately incurred on behalf of the Company in the proper performance of the
Employee’s duties to the Termination Date on production of appropriate invoices
and receipts in accordance with normal Company policy provided that such claims
are submitted within 7 days of the Termination Date.

3.Severance Payment

3.1Subject to and conditional on the Employee entering into and complying with
the terms and obligations under this Agreement (and the warranties given by the
Employee in this Agreement being true and accurate), and receipt by the Company
of the Certificate, the Company shall pay to the Employee (without admission of
liability) the sum of £892,445, plus an amount to be determined at a later date
as described in clause 3.2(d)  (collectively, the Severance Payment) less all
deductions the Company is required to make in accordance with clause 3.3 and
3.4.



EPID-#4168501-v1

3

--------------------------------------------------------------------------------

 

 

3.2The Severance Payment is made up as follows:

(a)£320,500 (less such deductions the Company is required to make) payment in
lieu of notice pursuant to the Employment Contract;

(b)£381,920 (less such deductions the Company is required to make) in respect of
the 2016 Chaucer Annual Bonus Scheme.

(c)£186,825 (less such deductions the Company is required to make) in respect of
the Company's 2014 Long Term Incentive Plan.

(d)An amount equal to 63.1% (less such deductions the Company is required to
make) of the amount the Employee otherwise would have received under his awards
granted pursuant to the 2015 Long-Term Incentive Plan had he remained employed
by the Company throughout the full vesting period and had the full performance
period been completed, payable in cash in accordance with the level of
performance actually achieved and with the share value being determined based
upon its then current value and converted from U.S. dollars to U.K Pounds
Sterling in each case at the values and exchange rates determined by the Company
in good faith and consistent with past practices.

(e)£3,200 (less deductions the Company is required to make) in respect of
compensation for loss of office (including the Employee’s statutory redundancy
payment of £2,156).

3.3The Severance Payment shall be subject to any deductions the Company is
required by law to make. The parties believe, although the Company gives no
warranty, that the payment described in subclause 3.2(e) above will be paid
without any deductions. The remainder of the Severance Payment will be subject
to deduction for income tax in accordance with PAYE Regulations and primary
class 1 National Insurance Contributions (where applicable).

3.4Any further liability to tax on the Severance Payment and on any other
benefits provided to the Employee pursuant to this Agreement shall be the
Employee’s alone.

3.5The Severance Payment referred to in clauses 3.2 (a) and (e) above shall be
paid on the first available payroll date of the Company following the later of
the Termination Date and receipt by the Company of this Agreement signed by the
Employee and the Certificate signed by the Adviser (see clause 15.1) in the form
set out in Schedule 5 provided that



EPID-#4168501-v1

4

--------------------------------------------------------------------------------

 

 

such payroll date falls at least 5 working days after such receipt.  Provided
the Employee has complied with all of his representations, warranties and
covenants, the payment described in clause 3.2(b) shall be paid in two equal
instalments in April 2017 and January 2018; the payment provided in clause
3.2(c) shall be paid in April 2017; and the payments provided in clause 3.2(d)
shall be paid in April 2018, in each case provided and conditional upon the
Employee having complied in all respects with the terms of this Agreement and in
particular clauses 8 and 9 of this Agreement.

4.Insurance

4.1Subject to and conditional on the Employee entering into and complying with
the terms and obligations under this Agreement (and the warranties given by the
Employee in this Agreement being true and accurate) and receipt by the Company
of the Certificate as further compensation for loss of employment and without
any admission of liability whatsoever, the Company shall from the Termination
Date until 1 June 2017 continue to provide for the Employee private medical
insurance on the terms and conditions subsisting on the Termination Date.

4.2If any scheme provider (including but not limited to any insurance company)
refuses for any reason to provide any benefits to the Employee, the Company
shall not be liable to provide any such benefits itself or any compensation in
lieu thereof. 

4.3Such provision of these benefits will be subject to the rules of the relevant
schemes as varied from time to time and provided that the Employee is not
entitled to receive equivalent benefits from another source.  The Employee
undertakes to inform the Company as soon as the Employee becomes entitled to
receive equivalent benefits from another source.

5.Pension

5.1Subject to and conditional on the Employee entering into and complying with
the terms and obligations under this Agreement (and the warranties given by the
Employee in this Agreement being true and accurate) the Company will, without
any admission of liability whatsoever, subject in all other respects to the
provisions of the governing documentation of the Pension Scheme as they apply
from time to time, pay as soon as reasonably practicable £43,400 into the
Pension Scheme to provide additional benefits to or in respect of the Employee.



EPID-#4168501-v1

5

--------------------------------------------------------------------------------

 

 

5.2Any charge (including, without limitation, tax charges, unauthorised payment
charges and scheme sanction charges) which becomes payable as a result of the
payment of such additional benefits shall be paid by the Employee or deducted
from the benefits payable prior to any payment to the Employee. The payment of
benefits shall be subject in all other respects to the rules of the Pension
Scheme.

6.Tax indemnity

6.1The Company makes no warranty as to the taxable status of the Severance
Payment and benefits provided pursuant to this Agreement, including, without
limitation, the tax treatment of any payments made pursuant to clause 3.2(e),
and accordingly the Employee undertakes that if the Company or any of its Group
Companies is called upon to account to HM Revenue & Customs or similar authority
in any other jurisdiction for any income tax, employees’ National Insurance
contributions, social security or similar liabilities, interest and/or penalties
thereon arising in respect of the payments made and benefits provided under this
Agreement, other than the income tax deducted under clause 3 (such income tax,
National Insurance contributions, interest and/or penalties referred to in this
Agreement as the “excess tax”), and if the Company or any other company pays the
excess tax to the HM Revenue & Customs or similar authority in any jurisdiction,
the Employee will, at the written request of such company immediately pay to
such company an amount equal to the excess tax (on an after-tax basis) provided
always that this indemnity shall not apply to any penalties or interest which
arise as a result of any unreasonable delay of the Company (and provided the
Employee has not contributed to, or caused the default in any way).

7.Resignation of offices

Resignation of Offices

7.1 The Employee shall immediately resign as a director of the Company and any
of its Group Companies of which he is a director and from any other offices
which he holds in the Company and any of its Group Companies by delivering to
the Company a letter of resignation in accordance with the draft annexed in
Schedule 3, such resignations to take effect from the Termination Date.

7.2The Employee shall immediately do all such acts and things as the Company may
require to effect the resignations pursuant to clause 7.1 above.





EPID-#4168501-v1

6

--------------------------------------------------------------------------------

 

 

8. Secrecy

8.1The Employee undertakes that he will not, whether directly or indirectly,
make, publish or otherwise communicate any disparaging or derogatory statements,
whether in writing or otherwise, concerning the Company or any of its Group
Companies or any of its or their officers, trustees, directors, shareholders,
employees or agents.

8.2Whilst the Employee acknowledges that the terms of this Agreement must be
disclosed to, and filed with, the U.S. Securities and Exchange Commission (the
SEC) and will become a matter of public record (and may be described in a public
proxy statement), otherwise both the Employee and the Company agree to keep the
terms on which Employee’s Employment is terminated and all discussions and other
correspondence on this subject strictly confidential and agree not to disclose,
communicate or otherwise make public the same to anyone (save to professional
advisers, immediate family (in Employee’s case), relevant tax authorities and
otherwise as may be required to be disclosed by law or regulatory authorities,
or as ordered by a court of competent jurisdiction) and shall require that
anyone to whom such disclosure is made keeps the matter confidential, save and
except that the Company may publish a press release and a notice to staff and
others regarding the leadership transition at the Company.

8.3The Employee agrees not to make or cause to be made (directly or indirectly)
any statement to the media concerning the Employment or its termination or the
Employee’s resignation from the Company or Group Company directorships or other
offices without the prior written consent of the Company (or as may be required
by law).  The Employee also agrees to update any entry on any social networking
site to reflect the fact the Employment and the directorships and other offices
have terminated.

8.4The Employee agrees not to conduct himself in any way which is inconsistent
with having surrendered his authority, whether in matters of the internal
administration of the Company or any other Group Company or externally.  The
Employee will not represent himself as being employed by, or connected in any
way with the Company or any other Group Company following the Termination Date.

8.5Nothing in this clause shall prevent the Employee from making a protected
disclosure under section 43A of the Employment Rights Act 1996 or to the SEC or
other U.S. governmental or regulatory authority, and nothing in this clause
shall prevent the Company from making such disclosure as it is required by law
to make.





EPID-#4168501-v1

7

--------------------------------------------------------------------------------

 

 

9.Confidential Information and Covenants

Confidential Information

9.1In accordance with the Employment Contract, the Employee undertakes not to
divulge to any person, or commercially make use of, for his own benefit or
purposes or for the benefit or purpose of any other person, firm, corporation,
company, association or business entity, any trade secrets or Confidential
Information (including but not limited to terms of contracts or arrangements
(including compensation arrangements with officers and employees, or with
brokers, coverholders, reinsurers or others), existing and potential projects,
financial information regarding customers, clients or suppliers, disputes,
business development and/or marketing programmes and plans) belonging to or
which relate to the affairs of the Company or any Group Company or any of its
customers, brokers, agents, coverholders, reinsurers, clients or other
suppliers.

Covenants

9.2The Employee also confirms that the restrictive covenants contained in
clauses 17.2(a) (as modified per clause 9.3 below), 17.2(e), (f), (g) and (h) of
the Employment Contract expressed to have ongoing effect past the Termination
Date shall remain in full force and effect notwithstanding the termination of
the Employment and the Company confirms that it hereby waives the covenants
contained in clauses 17.2(b) to (d) inclusive of the Employment Contract
provided the Employee complies with all other terms of this Agreement.

9.3Clause 17.2 (a) of the Employment Contract shall be modified by adding at the
end thereof the following clause: “; provided, however, that this provision
shall only be deemed to apply to you if such entity (i) is a Lloyd’s managing
agency (or a service company thereof); or (ii) is a holding company of which it,
any direct or indirect parent company thereof or any direct or indirect
subsidiary of such holding company or parent company, derives fifty percent
(50%) or more of its revenues from one or more Lloyd’s managing agencies (or
service companies thereof), (unless, in the case of subclause (ii), Employee’s
responsibilities are entirely and demonstrably unrelated to the business of a
Lloyd’s managing agency or service company).”  For the avoidance of doubt,
nothing in clause 17.2 of the Employment Contract shall prohibit Employee from
employment by Lloyd’s, the Lloyd’s Market Association or the London Market Group
(provided all other covenants to which Employee is bound are observed).



EPID-#4168501-v1

8

--------------------------------------------------------------------------------

 

 

9.4Nothing in this clause 9 shall prevent the Employee from making a protected
disclosure in accordance with the Public Interest Disclosure Act 1998 provided
that the disclosure is made in accordance with the provisions of that Act.

10.Company property

10.1The Employee represents and confirms that he has returned on or before the
Termination Date to the Company without modification all property belonging to
the Company or any Group Company in satisfactory condition which is in his
possession, custody or under his control, including but not limited to keys,
security pass, credit or charge cards, equipment, blackberry or other device,
laptop and printer, records, correspondence, documents, files and other
information of any description (whether originals, copies or extracts) belonging
or licensed to the Company or any of its Group Companies

10.2Notwithstanding the foregoing, the Employee warrants that he has not
retained any copies and that he has deleted irretrievably from any non-Company
devices and shall not retain, will not retain access to and shall not hold any
documents, software, disks including all back up disks, and copies thereof or
other media (including such systems (including “cloud” storage systems) and data
storage services provided by third parties) which contain confidential and/or
proprietary information in relation to the business of the Company and/or any
Group Company and/or any of their customers, suppliers or other business/trading
partners and which belong to the Company and/or any Group Company including, but
not limited to, all product information, technical information, legal
information, financial information, customer and supplier data base information,
company marketing, promotional and sales lead information and information
containing details of relating to the requirements of customers, suppliers
and/or business/trading partners.

10.3If, after the date of their Agreement, the Employee discovers that,
notwithstanding the terms of this clause 10, he does retain any property, he
will return it forthwith. 

10.4In addition the Employee will provide the Company with all necessary
information and access as will allow such person as the Company may determine to
access any computer equipment owned by the Employee, Company or any Group
Company and used by the Employee to enable any Group Company to verify, and if
necessary take steps to ensure compliance with this clause 10.





EPID-#4168501-v1

9

--------------------------------------------------------------------------------

 

 

11.Reference

11.1The Company agrees to provide to the Employee and to any prospective
employer requesting the same a written reference in the form of Schedule 4 to
this Agreement subject always to the Company’s compliance with its regulatory or
other obligations to third parties relating to the giving of references and the
Company will not directly or indirectly make any statements or comments (whether
written or oral) inconsistent with the said reference provided always that, (i)
any request for a reference is directed to Karen Reid (or if relevant her
successor from time to time); and (ii) should the Company or any Group Company
obtain information after the date of this Agreement, the facts of which would
have amounted to a fundamental breach of the terms of the Employment Contract by
the Employee and as a result of which the Company would not have agreed to
provide a reference in the form of Schedule 4, the Company will inform the
Employee, and may decline to give a reference in the form in Schedule 4 or give
an alternative reference. (For the avoidance of doubt, the Company reserves the
right to make such disclosures as are required by law or regulatory requirement,
notwithstanding that such disclosures may deviate from the terms of the
reference set out in Schedule 4).

12.Breach of Agreement and compensation payable to the Employee

12.1The Employee acknowledges that the Company has agreed to the terms of this
Agreement in reliance on the representations, warranties and covenants in this
Agreement (including, without limitation those set out in clause 15 below) and
that, in the event of any breach of the representation, warranties or covenants
(including, in particular, those set forth in clauses 8 and 9)(and without
prejudice to any other remedy which the Company may have), (i) that part of the
payment which is equal to the losses incurred by the Company as a result of such
breach (or, if the losses to the Company exceed the payments made, the entire
amount) must be repaid to the Company immediately and will be recoverable by the
Company as a debt, and (ii) any amounts otherwise payable under clauses 3.2 (b),
(c) or (d) shall be forfeited.

12.2The Employee further agrees, and without prejudice to any other rights or
remedies of the Company or any Group Company arising from such action, that if
in breach of this Agreement, the Employee institutes or continues any
proceedings against the Company or any Group Company or its or their officers,
trustees, directors, shareholders, employees or agents relating to the
Employment, the Employment Contract or its or their termination or his
directorships or their termination (including making complaints to professional
or trade



EPID-#4168501-v1

10

--------------------------------------------------------------------------------

 

 

or regulatory bodies but excluding (i) any such claim falling with the
definition of a “qualifying disclosure” within section 43B Employment Rights Act
1996, or (ii) claims to the SEC or other U.S. governmental or regulatory
authority), and if any award is made to the Employee in respect of such
proceedings (the Award) that:

(a)If the net value of the Award (after any deductions required by law are made)
(Net Award) is less than the total value of the severance payments and benefits
set out in clause 3 (except for deductions which are refundable or otherwise
result in payments being made by any tax authority to the Employee) (Net
Severance Payment), then at the Company’s sole election the Employee shall repay
to the Company a sum equal to the Net Award and such sum shall be recoverable as
a debt or the amount will be set off against and reduce the Net Award to zero;
and

(b)If the Net Award is more than the Net Severance Payment, at the Company’s
sole election, the entire Net Severance Payment shall be immediately repayable
by the Employee to the Company and shall be recoverable as a debt.

12.3In addition, the Employee recognises that in the circumstances described in
clause 12.2 the Company will no longer be bound by its obligations under clauses
8  (Secrecy) and 11 (11.Reference) or to make further payments under clause 3.2.

13.Legal expenses

13.1The Company shall, on the production of a valid VAT invoice addressed to the
Employee but marked payable by the Company, pay to the Employee’s solicitors up
to a maximum sum of £1,500 plus VAT in respect of the Employee’s legal expenses
to the extent these are incurred in connection with the termination of the
Employment and/or relate exclusively to the negotiation and preparation of this
Agreement.  These costs will be paid by the Company following receipt of a
properly addressed invoice. The Employee warrants that such legal costs were
incurred solely in relation to the termination of the Employment and the
preparation of the Agreement.

14.Settlement of claims

14.1The Employee acknowledges that he has carefully considered the facts and
circumstances relating to the Employment, the Employment Contract, their
termination, his directorships and their termination and agrees that he will not
institute any proceedings or complaints before an employment tribunal or court
arising out of or in connection with the Employment



EPID-#4168501-v1

11

--------------------------------------------------------------------------------

 

 

or the Employment Contract, their termination, his directorships or their
termination, in respect of any of the claims set out in Schedule 1 to this
Agreement and will not assist or encourage any third party to bring any similar
claims or proceedings.

14.2The Employee confirms that he is not aware of having any claim for personal
injury against the Company or any Group Company at the date of this Agreement.

14.3Without prejudice to the Employee’s rights to enforce any part of this
Agreement or to bring a claim in respect of any breach of this Agreement, the
Employee agrees that in consideration of the Severance Payment, the terms of
this Agreement are in full and final settlement of all claims, costs, expenses
and causes of action of any kind and which are hereby waived, including but not
limited to:

(a)the claims set out in Schedule 1; and

(b)any other claims whether at common law, under statute, equity under contract
or otherwise and in any jurisdiction in the world,

which he may or may in the future have against the Company or any Group Company
or its or their officers, trustees, directors, shareholders, employees or agents
arising out of or connected with his Employment or its termination or the
Employment Contract or its termination or his directorships or their termination
excepting any claims for personal injury of which the Employee was not aware and
could not reasonably have been aware at the date of this Agreement or accrued
pension rights whether such claims are or could be known to the parties and
whether or not they are or could be in contemplation of the parties at the date
of this Agreement in any jurisdiction. The Employee hereby agrees that, except
for the sums and benefits referred to in this Agreement, no other sums or
benefits are due to him from the Company or any Group Company.

14.4The Employee agrees not to make any subject access request pursuant to the
Data Protection Act 1998 and/or submit any grievances to the Company in relation
to the Employment, the Employment Contract or their termination or the
directorships or their termination and not to submit an appeal with regard to
the termination of the Employment.  The Employee agrees that any data subject
access request, grievances or appeals he may have in relation to the Employment,
the Employment Contract or their termination or the directorships or their
termination and all claims that may arise from or in relation to such grievances
and/or appeals shall be settled conclusively by the terms of this Agreement.





EPID-#4168501-v1

12

--------------------------------------------------------------------------------

 

 

15.Warranty

Employee warranties

15.1The Employee represents, warrants and undertakes that:

(a)before entering into this Agreement he has received advice from a “relevant
independent adviser” (the Adviser) (for the purposes of the legislation
specified in clause 16 below) as to the terms and effect of this Agreement (and
in particular its effect on the Employee’s ability to pursue his rights before
an employment tribunal) and that he will procure that the Adviser forthwith
provides a certificate in the form of Schedule 5 to this Agreement and that in
such Schedule the name and other relevant details of the Adviser are correctly
set out. 

(b)the Adviser has confirmed to the Employee that they are a solicitor holding a
current practising certificate and that there is in place a policy of insurance
or indemnity provided for members of a profession or professional body covering
the risk of a claim by the Employee in respect of any loss arising in
consequence of their advice.

(c)before receiving the advice that he has disclosed to the Adviser all facts
and issues which may give rise to a claim against the Company, or any Group
Company or its or their officers, trustees, directors, shareholders, employees
or agents (whether past or present);

(d)the claims and prospective proceedings listed at clause 14 and Schedule 1 are
all of the claims and prospective proceedings that the Employee has against the
Company, any Group Company or their, officers, trustees, directors,
shareholders, employees or agents arising out of or in connection with the
Employment, the Employment Contract or his directorships or other offices
(including the termination thereof) and that the Employee is not aware of any
other claim, whether statutory or not, that he may have against the Company or
any Group Company or any of its or their officers, trustees, directors,
shareholders, employees or agents and is not aware of any facts or circumstances
which may give rise to any such claim;

(e)as of the date of this Agreement the Employee has not commenced employment
and has not received either orally or in writing or accepted or agreed to accept
any offer of employment from a third party or has an immediate expectation of
receiving such an offer.  The expression “employment” for the purpose of this
clause includes a contract of service, a contract for services or a
partnership.  In the event that the



EPID-#4168501-v1

13

--------------------------------------------------------------------------------

 

 

Employee is offered employment, consultancy or other business activities the
Employee will show such person making the offer a copy of the restrictions in
the Employment Contract in Schedule 2;

(f)as at the date of this Agreement, there are no circumstances of which the
Employee is aware or of which the Employee ought reasonably to be aware which
would amount to a repudiatory breach by the Employee of any express or implied
term of the Employment which would entitle (or would have entitled) the Company
to terminate the Employment without notice or payment in lieu of notice and any
payment to the Employee pursuant to this Agreement is conditional upon this
being so.  Furthermore, in the event that the Company after the date of this
Agreement becomes aware that the Company has or had grounds to terminate the
Employment without notice in accordance with the Employment Contract or
summarily in response to a breach of contract by the Employee, then in addition
to any other remedies which the Company may have, the Severance Payment will
immediately become repayable by the Employee as a debt to the Company.  To the
extent that at any time after the Employee has made a repayment in accordance
with this clause he receives a refund for any tax and/or social security
contributions paid in respect of the Severance Payment the Employee agrees to
immediately pay an amount equal to such refunded tax and/or social security
contributions to the Company;

(g)save in respect of the payments and benefits payable under this Agreement the
Employee is not owed any sum by the Company or any Group Company;

(h)that he will provide such assistance as shall be required by the Company and
any Group Company in the performance of such tasks necessary to ensure an
orderly handover of duties to such person or persons as the Company may
nominate;

(i)that he will on the request of the Company or any Group Company, assist it or
them in any threatened or actual litigation concerning it or them where he has
in his possession or knowledge any facts or other matters which the Company or
any Group Company reasonably considers is relevant to such legal proceedings
(including but not limited to giving statements/affidavits, providing documents,
meeting with the legal and other professional advisers and attending any legal
hearing and giving evidence in person on behalf of the Company or any Group
Company).  Such assistance will also be given in any internal investigation or
any regulatory investigation, action or proceedings. The Company or the relevant
Group Company shall reimburse the Employee for reasonable expenses properly
incurred



EPID-#4168501-v1

14

--------------------------------------------------------------------------------

 

 

by him in giving such assistance as are agreed by the Company provided that all
such sums are approved in advance by the Company in writing and subject to the
Employee providing such receipts or other evidence as the Company may require in
respect of those sums; and

(j)that he has not issued proceedings before the employment tribunals, High
Court or County Court in respect of any claim in connection with the Employment,
the Employment Contract or its termination or the directorships or their
termination and the Employee undertakes that neither he nor anyone acting on his
behalf will present such an application or claim.

15.2The waiver in clause 15.1(d) shall have effect irrespective of whether or
not, at the date of this Agreement, the Employee is or could be aware of such
claims or have claims in his express contemplation (including such claims of
which the Employee becomes aware after the date of this Agreement in whole or in
part as a result of new legislation or the development of common law or equity).

15.3The Employee acknowledges that the Company acted in reliance on these
warranties in this clause 15 when entering into this Agreement.

16.Compliance with Legislation

16.1The conditions regulating settlement agreements and compromise agreements
contained in:

(a)section 203(3) Employment Rights Act 1996;

(b)section 147(3) Equality Act 2010;

(c)section 77(4A) Sex Discrimination Act 1975 (in relation to claims under that
Act and the Equal Pay Act 1970);

(d)section 72(4A) Race Relations Act 1976;

(e)section 288(2B) Trade Union and Labour Relations (Consolidation) Act 1992;

(f)Schedule 3A Part 1 paragraph 2 Disability Discrimination Act 1995;

(g)regulation 35(3) of the Working Time Regulations 1998;



EPID-#4168501-v1

15

--------------------------------------------------------------------------------

 

 

(h)section 49(4) of the National Minimum Wage Act 1998;

(i)regulation 41(4) Transnational Information and Consultation of Employee
Regulations 1999;

(j)regulation 9 of the Part Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000;

(k)regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002;

(l)Schedule 4, Paragraph 2(2) Employment Equality (Sexual Orientation)
Regulations 2003;

(m)Schedule 4, Paragraph 2(2) Employment Equality (Religion or Belief)
Regulations 2003;

(n)Regulation 40(4) Information and Consultation of Employees Regulations 2004;

(o)paragraph 12 of the schedule to the Occupational and Personal Pension Schemes
(Consultation  by Employers and Miscellaneous Amendment) Regulations 2006; and

(p)Schedule 5 paragraph 2(2) of the Employment Equality (Age) Regulations 2006,

are intended to be and have been satisfied.

17.Miscellaneous

17.1This Agreement may be executed in any number of counterparts, each of which
when executed, shall be an original, and all counterparts together shall
constitute one and the same instrument.  Delivery of an executed signature page
of a counterpart by facsimile transmission or by electronic mail on Adobe TM
Portable Document Format (PDF) shall take effect as delivery of an executed
counterpart of the Agreement.

17.2The parties confirm that they consider the provisions of this Agreement to
be valid, reasonable and enforceable. However, without prejudice to the above,
the parties acknowledge and agree that various provisions and sub-provisions in
this Agreement are severable and that if any provision or sub-provision or
identifiable part thereof is held to be invalid or unenforceable by any court or
tribunal of competent jurisdiction, then such



EPID-#4168501-v1

16

--------------------------------------------------------------------------------

 

 

invalidity or unenforceability shall not affect the validity or enforceability
of the remaining provisions or sub provisions of this Agreement or parts
thereof.

17.3The failure to exercise or delay in exercising a right or remedy provided by
the Agreement or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies.

17.4A waiver of a breach of any of the terms of this Agreement or of a default
under this Agreement does not constitute a waiver of any other breach or default
and shall not affect the other terms of this Agreement.

17.5A waiver of a breach of any of the terms of this Agreement or of a default
under this agreement will not prevent a party from subsequently requiring
compliance with the waived obligation.

17.6The rights and remedies provided by this Agreement are cumulative and
(subject to as otherwise provided in this Agreement) are not exclusive of any
rights or remedies provided by law. 

17.7This Agreement and any non-contractual obligations connected with it shall
be governed by and interpreted in accordance with English Law.  The parties
hereby submit to the jurisdiction of the English courts.

17.8Subject to any provision which specifically refers to a Group Company or any
officer, trustee, director, shareholder, employee or agent of the Company or any
Group Company and which is intended to confer benefits on any such Group
Company, officer, trustee, director, shareholder, employee or agent no term of
this Agreement is enforceable by a person who is not party to it.   The terms of
this Agreement may be varied, amended or modified or this Agreement may be
suspended, cancelled or terminated by agreement in writing by the parties or
this Agreement may be rescinded (in each case) without the consent of any third
party.

18.Whole agreement

18.1This Agreement (together with the provisions of the Employment Contract
referred to in clause 9 of this Agreement) sets out the entire agreement between
the parties and supersedes all prior discussions between them or their advisers
and all statements, representations, terms and conditions, warranties,
guarantees, proposals, communications and understandings whenever given and
whether orally or in writing. 



EPID-#4168501-v1

17

--------------------------------------------------------------------------------

 

 

18.2If signed by all parties to the Agreement it shall then, notwithstanding
being marked “without prejudice” or “without prejudice subject to contract” and
subject to any written statement to the contrary, be treated as an open and
binding agreement. 

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

SIGNED by /s/ David Bendle

for and on behalf of the Company

dated

Witnessed by David Bendle….…….……………. (name)

/S/ David Bendle……….…………………………..(signature)

………………………………....……………………..(address)

SIGNED by /s/ Johan G. Slabbert

the Employee

dated 3/10/17

Witnessed by Martelle Slabbert…………………(name)

/s/ Martelle Slabbert….………………………….(signature)

………………………………………………………(address)





EPID-#4168501-v1

18

--------------------------------------------------------------------------------

 

 

Schedule 1
Claims

1any claim for wrongful dismissal or any other claim for breach of contract;

2any claim for unfair dismissal under Part X of the Employment Rights Act 1996;

3any claim for a redundancy payment pursuant to section 163 of the Employment
Rights Act 1996 or otherwise;

4any claim arising out of a contravention or an alleged contravention of Part II
of the Employment Rights Act 1996 (protection of wages including any claim for
unlawful deduction from wages pursuant to section 13 Employment Rights Act
1996);

5any claim in relation to Guarantee Payments pursuant to section 34 Employment
Rights Act 1996);

6any claim in relation to the right to employment particulars and an itemised
pay statement pursuant to s11 Employment Rights Act 1996;

7any claim in relation to the right for written statement of reasons for
dismissal pursuant to section 93 Employment Rights Act 1996;

8any claim in relation to Sunday working for shop and betting workers pursuant
to Part IV Employment Rights Act 1996;

9any claim in relation to protection from suffering detriment in employment
pursuant to Part V the Employment Rights Act 1996;

10any claim in relation to exercising the right to time off work pursuant to
Part VI the Employment Rights Act 1996;

11any claim in relation to suspension from work pursuant to Part VII the
Employment Rights Act 1996;

12any claim in relation to the right to take parental leave pursuant to Part
VIII the Employment Rights Act 1996;

13any claim in relation to flexible working pursuant to Part VIIIA Employment
Rights Act 1996;



EPID-#4168501-v1

19

--------------------------------------------------------------------------------

 

 

14any claim for pregnancy or maternity discrimination, direct or indirect
discrimination, harassment or victimisation related to sex, marital status,
gender re-assignment, civil partnership status or pregnancy or maternity under
section 120 Equality Act 2010 and/or section 63 Sex Discrimination Act 1975;

15any claim pursuant to sections 120 and 127 Equality Act 2010 and section 2 the
Equal Pay Act 1970 (equality of terms);

16any claim for direct or indirect discrimination, harassment or victimisation
related to colour, race, nationality or ethnic or national origin under section
120 Equality Act 2010 and/or section 54 Race Relations Act 1976;

17any claim for direct or indirect discrimination, harassment or victimisation
related to disability or discrimination arising from a disability or failure to
make reasonable adjustments under section 120 Equality Act 2010 and and/or
direct discrimination, disability related discrimination, harassment or
victimisation related to disability or failure to make reasonable adjustments
under section 17A or 25(8) Disability Discrimination Act 1995;

18any claim for direct or indirect discrimination, harassment or victimisation
related to sexual orientation under section 120 Equality Act 2010 and/or
regulation 28 the Employment Equality (Sexual Orientation) Regulations 2003;

19any claim for direct or indirect discrimination, harassment or victimisation
related to religion or belief under section 120 Equality Act 2010 and/or
regulation 28 the Employment Equality (Religion or Belief) Regulations 2003;

20any claim for direct or indirect discrimination, harassment or victimisation
related to age under section 120 Equality Act 2010 and/or regulation 36 the
Employment Equality (Age) Regulations 2006;

21any claim pursuant to Regulation 8 Part-time Workers (Prevention of Less
Favourable Treatment) Regulations 2000 (discrimination on the ground of part
time status);

22any claim pursuant to regulation 7 the Fixed Term Employees (Prevention of
Less Favourable Treatment) Regulations 2002 (discrimination on the grounds of
fixed term status);



EPID-#4168501-v1

20

--------------------------------------------------------------------------------

 

 

23any claim pursuant to regulation 15 of the Flexible Working (Procedural
Requirements) Regulations 2002 and the Flexible Working (Eligibility, Complaints
and Remedies) Regulations 2002 pursuant to section 80 Employment Rights Act
1996;

24any claim in relation to the right to request time off for study or training
under section 63I the Employment Rights Act 1996;

25any claim for detriment under the Pensions Act 2008 relating to automatic
pension scheme membership for jobholders;

26any claim relating to breach of an equality clause or rule under the Equality
Act 2010;

27any claim relating to breach of a maternity equality clause or rule under the
Equality Act 2010;

28any claim for refusal of employment or employment agency services or detriment
for a reason related to a prohibited list under the Employment Relations Act
1999 (Blacklists) Regulations 2010;

29any claim in relation to the Agency Workers Regulations 2010;

30any claim pursuant to regulation 30 Working Time Regulations 1998 (working
time or holiday pay);

31any claim under the National Minimum Wage Act 1998 (as specified in section 18
(1)(dd) Employment Tribunals Act 1996 including section 19D of the National
Minimum Wage Act 1998;

32any claim pursuant to section 10 Employment Relations Act 1999 (right to be
accompanied to a disciplinary or grievance hearing);

33any claim pursuant to regulation 27 and regulation 32 the Transnational
Information and Consultation of Employees Regulations 1999;

34any claim arising out of a contravention or alleged contravention of the Trade
Union and Labour Relations (Consolidation) Act 1992 as specified in section
18(1)(b) Employment Tribunals Act 1996 (excluding a claim for non-compliance of
section 188);

35any claim pursuant to regulation 29 or 33 the Information and Consultation of
Employees Regulations 2004



EPID-#4168501-v1

21

--------------------------------------------------------------------------------

 

 

36any claim in relation to failure to elect appropriate representatives or
inform or consult or any entitlement to compensation under the Transfer of
Undertaking (Protection of Employment) Regulations 2006;

37any claim under S47B Employment Rights Act 1996; and/or

38any claim in relation to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006;

39any claim under regulations 45 and 51 of the Companies (Cross-Border Mergers)
Regulations 2007;

40any claim for failure to comply with obligations under the Human Rights Act
1998;

41any claim for failure to comply with obligations under the Data Protection Act
1998;

42any claim under any provision of directly applicable European law;

43any claim in respect of harassment under section 3 Protection from Harassment
Act 1997;

44any claims for physical or psychiatric illness relating to any acts of
discrimination, harassment, victimisation or detriment or any stress-related
claims and/or any claims relating to depression;

45in relation to any existing personal injury claims, of which the Employee is
aware at the date of this Agreement; and

46in relation to the right not to be subjected to a detriment under regulation 3
Exclusivity Terms in Zero Hours Contracts (Redress) Regulations 2015.





EPID-#4168501-v1

22

--------------------------------------------------------------------------------

 

 

Schedule 2
Contract of Employment


﻿





EPID-#4168501-v1

23

--------------------------------------------------------------------------------

 

 

Schedule 3
Letter of Resignation

Private & Confidential

Company Secretary

Chaucer Underwriting Services Limited

Plantation Place

30 Fenchurch Street

London

EC3M 3AD

20 February 2017

Dear Sirs

Please accept this letter as formal notice of my resignation as a Director of
the Company and each of the companies named in the schedule below of which I am
a Director.  Each of the named companies will be sent a copy of this letter of
resignation addressed to that company secretary and should be accepted as an
immediate resignation.  My resignation as a Director of the Company is to be
effective immediately.

You and the other company secretaries are asked to arrange for particulars of my
resignation to be filed with the Registrar of Companies.

Yours faithfully

SIGNED./s/. Johan G. Slabbert...................................

Johan G. Slabbert

CH1997 Limited

Chaucer Capital Investments Limited

Chaucer Holdings Limited

Chaucer Insurance Group Plc

Chaucer Syndicates Limited

Lonham Limited

Lonham Group Limited

The Hanover Insurance International Holdings Limited 

﻿

﻿





EPID-#4168501-v1

24

--------------------------------------------------------------------------------

 

 

Schedule 4
Reference

[NOTE:  Example of reference inserted below. Company should use its standard
form]

Strictly Private and Confidential

[insert name and address]

[insert date]

Dear [insert name]

Re:  Johan G. Slabbert

Thank you for your recent letter requesting a reference in relation to the above
named.

Johan G. Slabbert was Chief Executive Officer of Chaucer Underwriting Services
Limited (the Company) from 1 November 2015 until 20 February 2017, and was Chief
Financial Officer from 24 June 2013 to 1 November 2015.

The Company does not comment on an individual’s character, performance at work
or suitability as a prospective employee.  This does not imply any comment,
negative or positive about the employee or the course of the employee’s
employment with the Company.

In accordance with Company policy this reference is given with no legal
liability on the part of the Company, or any of its group companies.

Yours sincerely





EPID-#4168501-v1

25

--------------------------------------------------------------------------------

 

 

Schedule 5
Certificate by Adviser

I, S.J.P. Lewis of Lewis Townsend LLP confirm that I have given independent
legal advice to Johan G. Slabbert as to the terms and effect of the above
Agreement and between him and Chaucer Underwriting Services Limited (the
Company) in particular its effect on my client’s ability to pursue his rights
before an employment tribunal or other court.

I confirm that I am a Solicitor of the Senior Courts holding both at the date of
the above Agreement and at the date the said advice was given a current
practising certificate and that there is and was at the time I gave the advice
referred to above in force a policy of insurance which covers the risk of a
claim by Johan G. Slabbert in respect of any loss arising in consequence of that
advice.

I confirm that I am not employed by the Company nor am I or Lewis Townsend LLP
acting in this matter for the Company or any Group Company (as defined in the
agreement).

Signed/s/ S.J.P. Lewis……………………………………………

S.J.P. Lewis

Solicitor

Lewis Townsend LLP

﻿

﻿



EPID-#4168501-v1

26

--------------------------------------------------------------------------------